D. OV\H-00^0\-W
WH*                                              \   I
                                                            i   \




                          MS.




                                        FILED IN
                                COURT OF CRIMINAL APPEALS
       RECENEDIN                      r~, „.. ,„-
 COURT OF CRMNALAPPEALS               Lj-UWo..
      DEC 02 2015                   Abei Acosta, Clerk
   Abel Acosta, Clerk
WkxBL                      ^


DfU
                .-..- r-                      *

"yEX'^Sr»KW.\ii\N   . . . . . ._                               L0
                                                   a-    «l-




_




VtR^rfs k\^. tC,?. kfoxtg.   y   /
                                     1   y"   J*   &»-




                                     MS:
civ•^v^xvOel. ~TWl A^AiO* V\w tt^ovWTbtWc
AKWrK^^1 ^t«EA*^N6 RlCofokw&S Of % Oto(RBC
ml ! ,?l'^L ST^^U\VavT3jF\. \SKUECBPAll0aOf >V
Kitftlusntesw^feaaaiLo \_o&. *bVc states tww
m^vkk^ Jitvftvfe >cwcmuNflW VoftVW fcfc&tor te/i
wv\b 3^Twm s>Vjl l^itaJitfft\Afc»k woffli\zA tw&m

Wad S\M \\ . (mi., a.?. W)'
TOMffTC«V>\LVJLU&Uj^^Wc^wL MQ^VBN• QySWb
TtefiWEiSVcs^ \VtcA^ tfr A\^Y^\k*SC\aS>uf& 2>V£

V^CRxvk ^nS^'lA ^vv£f\VvK\ \\sJWL\jAs rt&WtaV&JCE.
d\ A^£\ \^xnst T^ Y\\L^Wtsss.T\\tssx^ptcmwr nisqsws

V^^WiLi^^^c^^\K^1\n^Ac^^kTr6vER ^fcto fills.




W^iToAAWfaN&v ftsCMTvW ^tWHtaSr to

\A\ \ h Stofitt \i^\\to^\i4\ck4L\J\c\\wx\x^ASxviaJ r a, ^
M\l^ Y&xTCX U/XM&& V^xTwb^t\hKM t£VtY&E.
  \Wtl^A^fc>C&^WvST &YfcVW£.3TC Ae£st^
mVAVl ^iox^^VTT^ 0^ T£Xk2> LofccRiM.


\RlM. T& ^>0 WSoAvdrVVtA itXYm)\SfroS fcfvQJ&ES •

Vk\lic\ \^ VM&ftfk S\KTLx^vTW€5S bY \a£R ffaoR.

TOQJSCCooi^dVSAs nvJCftffnofi- fofoazTb cm,

 A^Y^ r\USoe- kcXoi\l \]O*)0CfA£C lImM;
u\MK T^kS WK3A-L (!£»£•




                                      x?,%
 WMp^V VJOu\ A^Vxov^TVt \^K^Rr\U'L TuSttCES
C^ x^^^fDr^VCiUYKVW^.^^USi 0VTDC^,TV\tPT
Y^T\Rftk>srb\TVLx^r\RA bV 9MR&tf Kyi\ AftfidUS,


 bKiK^lT> 2o\3)kPfciLhK5T XjJx^&syTd sxM x.i.fr.
 m&^ \M& *£t05=eAW* to^WT^A k>WL ftYTtK&L &K\&Ev
TV£-Vk\kI^ G\- TVS. S\*S^» ^fr& (bXSL IQimxriX-

k?K^b\^\TLTO k\Sl4.\t\ MVb HM^rxo^ -y&, fore.
'\li!SoMT."T& x/Etatolyhk^« ££.?. ^3-65)^)3

T\VL~YK1 tosA&kvvST WfW V^\^TWxAT_ovTV^cu^L^ tjvos^ c^t xk S& brxW iVxAWu Ckst?

  •X\M^y=-Q^\\JA0
^oX\\ hM^^^^W&^^^^- fete Mw ,
KW.K.YfoYfcV LOov^lL bfMA \VLAo6fl-Tft
-\Wkm^S\YAl- Ymxc^CJLi ku^LOVttteft. t£SA\P£S
Ak kVfr&U^ °V ^0\H 1kVV^tA CKS   \\\!tm£^xjLV&S\S^KT^£^CiSdMSCL •


T"LS\\!c\ UKS CX\.\EA w^co  S>0 >Tk\Slufc5 ))0&5\\Ji




 AWV                                  ____

A^^xPLSS (x\?Ma^ Ytf&SifcE3 IARc\ttS5 of
^lAoAx b£MS\\N (XVuMR CJftfc S^WBtts -




                                             14^
Xf^\sibJ\\. v\\K>A \^WLTVRTC^V i ^co^K -\V»RZ£ C$W«.
A^CW^WC A6«6%S VTWv wa Vt®aXOc^M*\\«:ff^a
Stovlx^ webs ^ c c Wv

\Wt\^x\WCbSW^f\^ uuWtUo\ ^W£.^ ^

ixvCaVv \ib Vjm^ Wo«sm& (LYmnui4\ )>\ViM (to,


KVP^IItvktV v\o^m^ Ami4 tDo-^d tg Suhfi^K

XT^ktox^AViKnx2
    Nk^V^TnJ^vAo   9^%.W^
                woV ^^l^rfr. ^                . _,



                     0'    VJ




                                    ^ 13
k?9CX\ fc>ST W^ ^ Kvfx^W^-nvC c&F£7^LuT4ckft

TRikxvlooKiSCL XvA u^x: ^ub£Ki> Acc^ fa G\\%in>)
\U^Ty?4aW*: Miu^psWs jvW^ftf of

TtlPvi CooKSsa. V^\l^^) PftudC M> W^tffiwvc


\c\c\h)      ~            ~~


VaVx2) !%(lcV^H)'^oH V>£tW SAkx^D fo fekio CDti m&EL I»/
kl®Aw\mkV mM. \is k^kVA" TbWBkje
k!>^\6TFVMC^-0kCl)OL5LL. 5CC

                          TW.

                                  P.IM-
                   MW
.      .^x Vfc^TVa^ Xw\s txx3^x kWAc^e
Yjzof^ bY ^9 VvK wm IsfevJ




?0>Tkfet ViCPwA \V\i^r tWs ilb M LliRk or
T\xLLbukV bVrCJiumivf M. kPiMs ibfTOw^
^ v\\\.




                                 ?.\rl\ll
^\W\- Yi£-- \Vif^T \~m\b^Xi\\liS\oti,


Y«&&b\v& ^K\mft\!TS k^TPuC kKk\ Colter




                               ^&e \1
SkxoxATYxxA-CxAftX XK\V\1 \T\Aoo\B Y^An'LWVoItq
V\ b\A 0^^^o\^l\AT \x\atVa 5, Qk^L:

>W\1^ ?b\*iTS CXJr TOTVL tOoKX vTY^x oW

VHK\\WK\n bXTK^^MLWhRAY^Y&^eiK^A
\&k^ofc£fc3iA b\i k ^k^^-k^kx^AtRWi^bR,

kTx^Aii^k.xA^YVxCy^ \S ^ \JKV\A x^JY?vfti\JT

^VKYoYAL *t>t>9, mv* a. to.
k?M.W^ Uk^ \\kv£RAWfoMA Of M tiw«te

                         "Axr.
k3^V\kWS> (kl-tWl^ Lo^^tli. £\ TR\Yvli b% Mli
\Y>L ^^Mvx^Aw^svVASL  c^TTi\^ \ toA. too^ \1 aTVi KT Wl ?ICTvY KlxxA
^KxXf^^C,uTbfL\\xT[^cW^ TtSV\Wl6hiy/
k\U9&fc&UL^lVc^&^ L^ kPERRDWi °tvao^,
^M tC>c&L »k^VVk\^ VS. ortTRlMftR 1^
^kv^kl \£ xQJjli v0J^( kHA ^AO DTk£f&,
                       "T5L-
TftoLtoortS>& VjJNS \NC\fY&u\\r^.. Coohfi£& FmWsl
To iwypcwkx^ ^ x$&S vj \TV\ ftuofUi/CoAlS Y5Tgwr

                           \Y ,

Vcrti v\\\ *& k*J/ ^OCS iPADTkL RBajftf?y
fVS\S To flit ^ toWflfctoRltP


of kau^A \\\)i\loC0Yte. )s5ralM>rr Kits JwJ fvfkRmmxi/L
    " "" uKi^m \ W&& \toOM. Cone °U W.




                                      ?.\a
~To<>£ too rcx oV KS\*E:kY5 xTvte> AAxsT^ver, isr KusA\n

   ^oxAQrYWvvrr flMftREn t^obosr3l$ >3o\5r
          Via. d3- VA-oo^ok ca


            T\VL 5Tk\X GVVV^^,^€lVet

WLXrb^e^v^Ao^TA^I^seiTxjeTxSS taMxi MD



YKitlPM k£&£\>J> utYn MOlaLltatMWDoM




                                   i?ao
                             I   I




To XVhom It May Concern:
                                                        [etfV\.\V?*vO.
                                                                 . _

I, Carmen Perez, 713 West 16th Street, San Angelo, Texas, do hereby state that I was present at the

home of Juan Navarro and Minerva (Lopez) Navarro the evening the incident took place in which

Mr. Juan Navarro was attempting to remove pills from the mouth of Mrs. Minerva Navarro. I was

at the home to help keep watch over Minerva Navarro through out the night. She had been attempting

to over dose on pills over a period of time. Oh thai evening myself and Juan were in the bedroom wixh

Minerva she got upset and reached for a bottle of pills from the night stand on her side of the bed and

put them in hermouth, Juan then immediately tried to reach his fingers in hermouth to take thepills       J-


out. I would like to state that during my stay I did not witness any kind of abuse towards Minerva

Navarro of any kind.



niDJ /TEXT PEREZ
CARMEN     DCD C V     ~~V




STATE OF TEXAS
COUNTY OF TOM GREEN




Subscribedand Sworn to before me this 30th day of January, 2014.


                                                  AMk^bArfh


                                                         DOtlEWCAWttCOWMOaALESl
                                                           My CowiMlt^oBttfini
                                                                       7.2017

                                              V   «J *!> m*m"&«W—&mp




                                                                  Ial
                                         Court of Appeals
                                                 f o r THE

                                     Third District of Texas
                                 P.O. Box 12547, Austin, Texas 78711-2547
                                                (512)463-1733




Date:              August 28, 2015

Case Number:       03-14-00401 -CR
Trial Court No.:   A-13-0417-SA


Style:             Johnny Flores Navarro v. The State of Texas


You are hereby notified that appellant's motion to withdraw from frivolous appeal was granted on the
date noted above. Also, the enclosed opinion and judgment were sent this date to the following persons:


         Please note: In criminal cases, the attorney representing the defendant on appeal shall,
         within five days after the opinion is handed down, send his client a copy of the opinion
         and judgment, along with notification of the defendant's right to file a. pro se petition for
         discretionary review under Rule 68. This notification shall be sent certified mail, return
         receipt requested, to the defendant at his last known address. The attorney shall also send
         the court of appeals a letter certifying his compliance with this rule and attaching a copy
         of the return receipt within the time for filing a motion for rehearing. See Tex. R. App. P.
         48.4.



 The Honorable Lisa C. McMinn .                          The Honorable Barbara L. Walther
 State Prosecuting Attorney                              Judge, 51st District Court
 P. O. Box 13046                                         Tom Green County Courthouse
 Austin, TX 78711                                        112 W.Beauregard
 * DELIVERED VIA E-MAIL *                                San Angelo, TX 76903-5850
                                                          * DELIVERED VIA E-MAIL *
 Mr. Johnny Flores Navarro
 TDCJ #1931583                                            The Honorable Sheri Woodfin
 Tulia Transfer Unit                                      District Clerk
 4000 Hwy. 86 West                                        Tom Green County Courthouse
 Tulia, TX 79088                                          112 West Beauregard
                                                          San Angelo, TX 76903-5850
 Mr. John Best                                            * DELIVERED VIA E-MAIL *
 Assistant District Attorney
 119th Judicial District                                  Mr. Jimmy Stewart
 124 W. Beauregard, Suite B                               Law Office of Jimmy Stewart
 SanAngelo,TX 76903                                       Spur Building
 * DELIVERED VIA E-MAIL *                                 40 W. Twohig, Suite 202
                                                          San Angelo, TX 76903
 The Honorable Billy Ray Stubblefield                     * DELIVERED VIA E-MAIL *
 Administrative Judge
 Williamson County Courthouse
 405 Martin Luther King, Box 2
 Georgetown, TX 78626
  * DELIVERED VIA E-MAIL *
        TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                       JUDGMENT RENDERED AUGUST 28,2015



                                    NO. 03-14-00401-CR




                             Johnny Flores Navarro, Appellant



                                The State of Texas, Appellee




          APPEAL FROM 51ST DISTRICT COURT OF TOM GREEN COUNTY
        BEFORE CHIEF JUSTICE ROSE, JUSTICES GOODWIN AND BOURLAND
                  AFFIRMED - OPINION BY CHIEF JUSTICE ROSE




This is an appeal from the judgment of conviction entered by the trial court. Having reviewed

the record and the parties' arguments, the Court holds that there was no reversible error in the

trial court's judgment of conviction. Therefore, the Court affirms the trial court's judgment of

conviction. Because appellant is indigent and unable to pay costs, no adjudication of costs is

made.
      TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-14-00401-CR




                               Johnny Flores Navarro, Appellant




                                  The State of Texas, Appellee



  FROM THE DISTRICT COURT OF TOM GREEN COUNTY, 51ST JUDICIAL DISTRICT
    NO. A-13-0417-SA, HONORABLE BARBARA L. WALTHER, JUDGE PRESIDING



                            MEMORANDUM                  OPINION



               The trial court found appellant Johnny Flores Navarro guilty of assault on a

family/household member impeding breath/circulation. After finding that appellant had previous

convictions, the trial court assessed sentence at thirty years in prison. Appellant's court-appointed

attorney has filed a brief concluding that this appeal is frivolous and without merit. The brief

meets the requirements of Anders v. California, 386 U.S. 738 (1967), by presenting a professional

evaluation ofthe record demonstrating why there are no arguable grounds to be advanced. See also

Penson v. Ohio, 488 U.S. 75 (1988); High v. State, 573 S.W.2d 807 (Tex. Crim. App. 1978); Currie

v. State, 516 S.W.2d 684 (Tex. Crim. App. 1974); Jackson v. State, 485 S.W.2d 553 (Tex. Crim.

App. 1972); Gainous v. State, 436 S.W.2d 137 (Tex. Crim. App. 1969). Appellant received a copy

of counsel's brief and was advised of his right to examine the appellate record and to file a pro se

brief. Appellant has filed a brief and a supplemental brief.
                            KWiLiv

                     koTv\^\"\©(VS
  K^A^&A. t^t^. D3- AH -QQ^OY-eR.

\^XbTl ktosxkx exxftKi
>39ft\k\&S cWkA\\wi W \oW\atd HVL k s
V^^VovxTD(^\TxscM5^b^tv^ $£\)ieu) ys iKtt
 K9PL\lfcfc3T Wrt> \%CiaY W 9'UR. yyAAW- totatf Wvl\
\r4kl \\Mx\\bbY CJtfTWe f*MoSoio o»\T\ OloAks dR(
 kbxJikklll^i^OAS'.
"KvMtosSY UJk^ TRWv&KflsA BK> oct-^-°^'
o>o\T xUa^lxNiWlYS.                                 '



  V) k \T^o sTkAXs tone ,tt\U a? vn w
^V^&NVH Y\bk^ k^xJrXRRDi YtfftrJbi S\JCP£UKfcttft
KAAkYTi. CJV V*Ct&flfcl Um>t KTVrAtkA HsffiaevM^
 \\\v^\ftlAWYlXI )QlO\T .      Tf->V,/yv^FU^Al^^Ar
                             MH 1>1st J >\tOoSbh urn^r
                               Ul^o ia\3 &ae o R.*
                              AKA\A\^cCy)YBVdSlS8y3L.
£• * g £

t^   r-^f-^T^


     Lx?
     a-
               We have reviewed the record and the briefs and agree that the appeal is frivolous and

without merit. We affirm the judgment of conviction and grant counsel's motion to withdraw as

appellant's attorney.




                                              Jeff Rose, Chief Justice

Before ChiefJustice Rose, Justices Goodwin and Bourland

Affirmed


Filed: August 28, 2015

Do Not Publish